UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34761 Autobytel Inc. (Exact name of registrant as specified in its charter) Delaware 33-0711569 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 18872 MacArthur Boulevard, Suite 200, Irvine, California (Address of principal executive offices) (Zip Code) (949) 225-4500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of July 28, 2014, there were 9,028,733 shares of the Registrant’s Common Stock, $0.001 par value, outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM1. Financial Statements Unaudited Consolidated Condensed Balance Sheets as of June 30, 2014 and December 31, 2013 1 Unaudited Consolidated Condensed Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2014 and the Three and Six Months Ended June 30, 2013 2 Unaudited Consolidated Condensed Statements of Cash Flows for the Six Months Ended June 30, 2014 and the Six Months Ended June 30, 2013 3 Notes to Unaudited Consolidated Condensed Financial Statements 4 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 24 ITEM4. Controls and Procedures 24 PART II. OTHER INFORMATION ITEM6. Exhibits 25 Signatures 27 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEETS (Amounts in thousands, except share and per-share data) June 30, December 31, 2013* Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances for bad debts and customer credits of $555 and $405 at June 30, 2014 and December 31, 2013, respectively Deferred tax asset Prepaid expenses and other current assets Total current assets Property and equipment, net Equity investment Intangible assets, net Goodwill Deferred tax asset Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Convertible note payable Term loan payable — Borrowings under credit facility Other non-current liabilities Total liabilities Commitments and contingencies — — Stockholders’ equity: Preferred stock, $0.001 par value; 11,445,187 shares authorized; none outstanding — — Common stock, $0.001 par value; 55,000,000 shares authorized and 9,028,733 and 8,909,737 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively 9 9 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ * Amounts were derived from audited financial statements See accompanying notes to unaudited consolidated condensed financial statements. -1- Table of Contents AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Amounts in thousands, except per-share data) Three Months Ended June 30, Six Months Ended June 30, Revenues: Lead fees $ Advertising Other revenues 33 61 Total revenues Cost of revenues Gross profit Operating expenses: Sales and marketing Technology support General and administrative Depreciation and amortization Litigation settlements ) Total operating expenses Operating income Interest and other income (expense), net ) ) ) Income before income tax provision Income tax provision 83 Net income and comprehensive income $ Basic earnings per common share $ Diluted earnings per common share $ See accompanying notes to unaudited consolidated condensed financial statements. -2- Table of Contents AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Amounts in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization Provision for bad debts 15 Provision for customer credits Share-based compensation Change in deferred tax asset — Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets ) ) Accounts payable Accrued expenses and other current liabilities ) ) Non-current liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchase of AutoUSA ) — Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under credit facility — Borrowings under term loan — Payments on term loan borrowings ) — Proceeds from exercise of stock options 61 Payment of contingent fee arrangement ) ) Net cash provided by financing activities 5 Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ 55 Cash paid for interest $ $ See accompanying notes to unaudited consolidated condensed financial statements. -3- Table of Contents AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 1. Organization and Operations Autobytel Inc. (“Autobytel” or the “Company”) is an automotive marketing services company that assists automotive retail dealers (“Dealers”) and automotive manufacturers (“Manufacturers”) market and sell new and used vehicles throughthe Company'sprograms for online lead referrals (“Leads”), Dealer marketing products and services, online advertising programs and mobile products. The Company’s consumer-facing automotive websites (“Company Websites”), including its flagship website Autobytel.com®, provide consumers with information and tools to aid them with their automotive purchase decisions and the ability to submit inquiries requesting Dealers to contact the consumers regarding purchasing or leasing vehicles (“Vehicle Leads”). For consumers who may not be able to secure loans through conventional lending sources, the Company Websites provide these consumers the ability to submit inquiries requesting Dealers or other lenders that may offer vehicle financing to these consumers to contact the consumers regarding vehicle financing (“Finance Leads”). The Company’s mission for consumers is to be “Your Lifetime Automotive Advisor®” by engaging consumers throughout the entire lifecycle of their automotive needs. The Company was incorporated in Delaware on May17, 1996. Its principal corporate offices are located in Irvine, California. The Company’s common stock is listed on The NASDAQ Capital Market under the symbol ABTL. On January 13, 2014 (“AutoUSA Acquisition Date”), Autobytel and AutoNation, Inc., a Delaware corporation (“Seller Parent”), and AutoNationDirect.com, Inc., a Delaware corporation and subsidiary of Seller Parent (“Seller”), entered into and consummated a Membership Interest Purchase Agreement in which Autobytel acquired all of the issued and outstanding membership interests in AutoUSA, LLC, a Delaware limited liability company and a subsidiary of Seller (“AutoUSA”).AutoUSA was a (i) lead aggregator purchasing internet-generated automotive consumer leads from third parties and reselling those consumer leads to automotive vehicle Dealers; and (ii) reseller of third party products and services to automotive Dealers.See Note 4. Effective October 1, 2013 (“Advanced Mobile Acquisition Date”), the Company acquired substantially all of the assets of privately-held Advanced Mobile, LLC, a Delaware limited liability company, and Advanced Mobile Solutions Worldwide, Inc., a Delaware corporation (collectively referred to in this Quarterly Report on Form 10-Q as “Advanced Mobile”).Advanced Mobile (now Autobytel Mobile) provides mobile marketing solutions (e.g., mobile applications, mobile portals, mobile websites, TextShield®, mobile text marketing, quick response codes, text messaging, short message service and multimedia service) for the automotive industry.TextShield® provides a web-based portal that allows Dealers to centrally manage text communications.The acquired assets consisted primarily of customer contracts, technology license rights and rights in domain names and short codes used for SMS texting. As a result of the acquisition, the Company offers Manufacturers and Dealers the ability to connect with consumers using text communication via a secure platform. In addition, Autobytel offers Dealers a comprehensive suite of mobile products, including mobile apps, mobile websites, Send2Phone capabilities and text message marketing.See Note 4. 2. Basis of Presentation The accompanying unaudited consolidated condensed financial statements are presented on the same basis as the Company’s Annual Report on Form 10-K, as amended by Amendment No. 1 on Form 10-K/A,filed with the Securities and Exchange Commission (“SEC”) for the year ended December 31, 2013 (“2013 Form 10-K”).Autobytel has made its disclosures in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation with respect to interim financial statements, have been included.The statements of income and comprehensive income and cash flows for the periods ended June 30, 2014 and 2013 are not necessarily indicative of the results of operations or cash flows expected for the year or any other period.The unaudited consolidated condensed financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in the 2013 Form 10-K. -4- Table of Contents 3.Recent Accounting Pronouncements Accounting Standards Codification 606 “Revenue from Contracts with Customers.”In May 2014, Accounting Standards Update (“ASU”) No. 2014-09, “Revenue from Contracts with Customers (Topic 606)” was issued.The Financial Accounting Standards Board and the International Accounting Standards Board initiated a joint project to clarify the principles for recognizing revenue and to develop a common revenue standard for U.S. GAAP and IFRS that would 1) remove inconsistencies and weaknesses in revenue requirements, 2) provide a more robust framework for addressing revenue issues, 3) improve comparability of revenue recognition practices across entities, industries, jurisdictions and capital markets, 4) provide more useful information to users of financial statements through improved disclosure requirements and 5) simplify the preparation of financial statements by reducing the number of requirements to which an entity must refer.This ASU is effective for annual reporting periods after December 15, 2016, including interim periods within that reporting period.Early application is not permitted.The Company does not expect this ASU to have a material impact on the Company’s consolidated financial results. Accounting Standards Codification 718 “Compensation – Stock Compensation.”In June 2014, ASU No. 2014-12, “Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period” was issued.This ASU requires that a performance target that affects vesting and could be achieved after the requisite service period be treated as a performance condition.A reporting entity should apply existing guidance in Topic 718 as it relates to awards with performance conditions that affect vesting to account for such awards.The performance target should not be reflected in estimating the grant-date fair value of the award.Compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered.This ASU is effective for annual periods beginning after December 15, 2015.The Company does not expect this ASU to have a material impact on the Company’s consolidated financial results. 4.Acquisitions Acquisition of AutoUSA On the AutoUSA Acquisition Date, Autobytel acquired all of the issued and outstanding membership interests in AutoUSA. The Company acquired AutoUSA to expand its reach and influence in the industry by increasing its Dealer network. The AutoUSA Acquisition Date fair value of the consideration transferred totaled $11.9 million, which consisted of the following: (in thousands) Cash (including a working capital adjustment of $44) $ Convertible subordinated promissory note Warrant to purchase $1.0 million of Company common stock $ As part of the consideration paid for the acquisition, the Company issued a convertible subordinated promissory note for $1.0 million ("AutoUSANote") to the Seller. The fair value of the AutoUSA Note as of the AutoUSA Acquisition Date was $1.3 million. This valuation was estimated using a binomial option pricing method. Key assumptions used bythe Company's outsidevaluation consultants in valuing the AutoUSA Note include a market yield of 1.6% and stock price volatility of 65.0%. As the AutoUSA Note was issued with a substantial premium, the Company recorded the premium as additional paid-in capital. Interest is payable at an annual interest rate of 6% in quarterly installments. The entire outstanding balance of the AutoUSA Note is to be paid in full on January 31, 2019. At any time after January 31, 2017, the holder of the AutoUSA Note may convert all or any part, but at least 30,600 shares, of the then outstanding and unpaid principal of the AutoUSA Note into fully paid shares of the Company's common stock at a conversion price of $16.34 per share (as adjusted for stock splits, stock dividends, combinations and other similar events). The right to convert the AutoUSA Note into common stock of the Company is accelerated in the event of a change in control of the Company. In the event of default, the entire unpaid balance of the AutoUSA Note will become immediately due and payable and will bear interest at the lower of 8% per year and the highest legal rate permissible under applicable law. -5- Table of Contents The warrant to purchase 69,930 shares of Company common stock issued in connection with the acquisition ("AutoUSAWarrant") was valued as of the AutoUSA Acquisition Date at $7.35 per share for a total value of $0.5 million. The Company used an option pricing model to determine the value of the AutoUSA Warrant. Key assumptions used by the Company's outside valuation consultants in valuing the AutoUSA Warrant are as follows: risk-free rate of 1.6%, stock price volatility of 65.0% and a term of 5.0 years. The AutoUSA Warrant was valued based on long-term stock price volatilities of the Company. The exercise price of the AutoUSA Warrant is $14.30 per share (as adjusted for stock splits, stock dividends, combinations and other similar events). The AutoUSA Warrant becomes exercisable on the third anniversary of the issuance date and expires on the fifth anniversary of the issuance date. The right to exercise the AutoUSA Warrant is accelerated in the event of a change in control of the Company. The following table summarizes the preliminary estimated fair values of the assets acquired and liabilities assumed as of June 30, 2014. Because the transaction was completed in the three months ended March 31, 2014, the Company has not yet finalized the fair values of the assets and liabilities assumed in connection with the acquisition.During the three months ended March 31, 2014, the Company made adjustments to the purchase price allocation due to changes in working capital and fixed assets acquired. (in thousands) Net identifiable assets acquired $ Long-lived intangible assets acquired Goodwill $ The preliminary fair value of the acquired intangible assets was determined using the below valuation approaches. In estimating the preliminary fair value of the acquired intangible assets, the Company utilized the valuation methodology determined to be most appropriate for the individual intangible asset being valued as described below. The acquired intangible assets include the following: Valuation Method Estimated Fair Value Estimated Useful Life (1) (in thousands) (years) Non-compete agreements Discounted cash flow(2) $ 90 2 Customer relationships Excess of earnings(3) 5 Trademark/trade names Relief from Royalty(4) 5 Total purchased intangible assets $ (1) Determination of the estimated useful lives of the individual categories of purchased intangible assets was based on the nature of the applicable intangible asset and the expected future cash flows to be derived from such intangible asset. Amortization of intangible assets with definite lives are recognized over the shorter of the respective lives of the agreement or the period of time the assets are expected to contribute to future cash flows. (2) The non-compete agreement fair value was derived by calculating the difference between the present value of the Company's forecasted cash flows with the agreements in place and without the agreements in place. (3) The excess of earnings method estimates a purchased intangible asset's value based on the present value of the prospective net cash flows (or excess earnings) attributable to it. The value attributed to these intangibles was based on projected net cash inflows from existing contracts or relationships. (4) The relief from royalty method is an earnings approach which assesses the royalty savings an entity realizes since it owns the asset and isn’t required to pay a third party a license fee for its use. -6- Table of Contents Some of the more significant estimates and assumptions inherent in the estimate of the fair value of the identifiable purchased intangible assets include all assumptions associated with forecasting cash flows and profitability. The primary assumptions used for the determination of the preliminary fair value of the purchased intangible assets were generally based upon the discounted present value of anticipated cash flows. Estimated years of projected earnings generally follow the range of estimated remaining useful lives for each intangible asset class. The goodwill recognized of $7.3 million is attributable primarily to expected synergies and the assembled workforce of AutoUSA. The full amount is expected to be amortizable for income tax purposes. The Company incurred approximately $1.1 million of acquisition-related costs related to AutoUSA in the six months ended June 30, 2014, all of which were expensed. The following unaudited pro forma information presents the consolidated results of the Company and AutoUSA for the three and six months ended June 30, 2013, with adjustments to give effect to pro forma events that are directly attributable to the acquisition and have a continuing impact, but excludes the impact of pro forma events that are directly attributable to the acquisition and are one-time occurrences. The unaudited pro forma information is presented for illustrative purposes only and is not necessarily indicative of the results of operations of future periods, the results of operations that actually would have been realized had the entities been a single company during the periods presented or the results of operations that the combined company will experience after the acquisition. The unaudited pro forma information does not give effect to the potential impact of current financial conditions, regulatory matters or any anticipated synergies, operating efficiencies or cost savings that may be associated with the acquisition. The unaudited pro forma information also does not include any integration costs or remaining future transaction costs that the companies may incur as a result of the acquisition and combining the operations of the companies. The unaudited pro forma consolidated results of operations, assuming the acquisition had occurred on January 1, 2013, are as follows (in thousands): Three Months Ended June 30, 2013 Six Months Ended June 30, 2013 Unaudited pro forma consolidated results: Revenues $ $ Net income Acquisition of Advanced Mobile As of the Advanced Mobile Acquisition Date, the Company acquired substantially all of the assets of Advanced Mobile.Advanced Mobile provides mobile marketing solutions (e.g., mobile applications, mobile portals, mobile websites, TextShield®, mobile text marketing, quick response codes, text messaging, short message service and multimedia service) for the automotive industry.The acquired assets consisted primarily of customer contracts, technology license rights and rights in domain names and short codes used for SMS texting.Advanced Mobile was acquired to enable the Company to offer the automotive industry the mobile technology and resources required to exploit the expanding growth in smart phone and tablet use. The Advanced Mobile Acquisition Date fair value of the consideration transferred totaled $3.4 million, which consisted of the following: (in thousands) Cash (including working capital adjustment of $70) $ Contingent consideration $ -7- Table of Contents The contingent consideration arrangement (“Contingent Consideration”) requires the Company to pay up to $1.5 million of additional consideration to Advanced Mobile if certain revenue and gross profit targets are met.The fair value of the contingent consideration as of the Advanced Mobile Acquisition Date was $825,000.The fair value of the contingent consideration was estimated using a Monte Carlo Simulation.The fair value measurement is based on significant inputs not observable in the market and thus represents a Level 3 measurement as defined in ASC 820, Fair Value Measurements and Disclosures.The key assumptions used by the Company's outside valuation consultantsin applying the Monte Carlo Simulation consisted of volatility inputs for both revenue and gross profit, forecasted gross margin and a weighted-average cost of capital assumption used to adjust forecasted revenue and gross margin for risk. The following table summarizes the preliminary estimated fair values of the assets acquired and liabilities assumed at the Advanced Mobile Acquisition Date.Because the transaction was completed subsequent to the end of the third quarter of 2013, the Company has not yet finalized the fair values of the assets and liabilities assumed in connection with the acquisition. (in thousands) Net identifiable assets acquired $ 90 Definite-lived intangible assets acquired Goodwill Net assets acquired $ The preliminary fair value of the acquired intangible assets was determined using the below valuation approaches. In estimating the preliminary fair value of the acquired intangible assets, the Company utilized the valuation methodology determined to be most appropriate for the individual intangible asset being valued as described below. The acquired intangible assets include the following: Valuation Method Estimated Fair Value Estimated Useful Life (1) (in thousands) (years) Non-compete agreements Discounted cash flow (2) $ 5 Customer relationships Excess of earnings (3) 2 Developed technology Excess of earnings (3) 5 Total purchased intangible assets $ Determination of the estimated useful lives of the individual categories of purchased intangible assets was based on the nature of the applicable intangible asset and the expected future cash flows to be derived from such intangible asset. Amortization of intangible assets with definite lives are recognized over the shorter of the respective lives of the agreement or the period of time the assets are expected to contribute to future cash flows. The non-compete agreement fair value was derived by calculating the difference between the present value of the Company’s forecasted cash flows with the agreements in place and without the agreements in place. The excess of earnings method estimates a purchased intangible asset’s value based on the present value of the prospective net cash flows (or excess earnings) attributable to it. The value attributed to these intangibles was based on projected net cash inflows from existing contracts or relationships. Some of the more significant estimates and assumptions inherent in the estimate of the fair value of the identifiable purchased intangible assets include all assumptions associated with forecasting cash flows and profitability. The primary assumptions used for the determination of the preliminary fair value of the purchased intangible assets were generally based upon the discounted present value of anticipated cash flows. Estimated years of projected earnings generally follow the range of estimated remaining useful lives for each intangible asset class. -8- Table of Contents The goodwill recognized of $1.9 million is attributable primarily to expected synergies and the assembled workforce of Advanced Mobile.The full amount is amortizable for income tax purposes. The Company incurred $0.3 million of acquisition-related costs related to Advanced Mobile, all of which were expensed in 2013. The following unaudited pro forma information presents the consolidated results of the Company and Advanced Mobile for the three and six months ended June 30, 2013, with adjustments to give effect to pro forma events that are directly attributable to the acquisition and have a continuing impact, but excludes the impact of pro forma events that are directly attributable to the acquisition and are one-time occurrences. The unaudited pro forma information is presented for illustrative purposes only and is not necessarily indicative of the results of operations of future periods, the results of operations that actually would have been realized had the entities been a single company during the periods presented or the results of operations that the combined company will experience after the acquisition. The unaudited pro forma information does not give effect to the potential impact of current financial conditions, regulatory matters or any anticipated synergies, operating efficiencies or cost savings that may be associated with the acquisition. The unaudited pro forma information also does not include any integration costs or remaining future transaction costs that the companies may incur as a result of the acquisition and combining the operations of the companies. The unaudited pro forma consolidated results of operations, assuming the acquisition had occurred on January 1, 2013, are as follows: Three Months Ended June 30, 2013 Six Months Ended June 30, 2013 (in thousands) Unaudited pro forma consolidated results: Revenues $ $ Net income 5.Computation of Basic and Diluted Net Earnings Per Share Basic net earnings per share is computed using the weighted average number of common shares outstanding during the period. Diluted net earnings per share is computed using the weighted average number of common shares, and if dilutive, potential common shares outstanding, as determined under the treasury stock and if-converted methods, during the period. Potential common shares consist of common shares issuable upon the exercise of stock options, common shares issuable upon the exercise of warrants and common shares issuable upon conversion ofconvertible notes.The following are the share amounts utilized to compute the basic and diluted netearnings per share for the three and six months ended June 30, 2014 and 2013: Three Months Ended June 30, Six Months Ended June 30, Basic Shares Weighted average dilutive securities Dilutive Shares For the three and six months ended June 30, 2014, weighted average dilutive securities included dilutive options and the warrant and convertible note issued inconnection withthe acquisition of Autotropolis, Inc. and Cyber Ventures, Inc. (collectively referred to in this Quarterly Report on Form 10-Q as “Cyber”) described below.For the three and six months ended June 30, 2013, weighted average dilutive securities included dilutive options. For the three and six months ended June 30, 2014, 1.1 million and 1.0 million of potentially anti-dilutive shares of common stock have been excluded from the calculation of diluted net income per share, respectively.For both the three and six months ended June 30, 2013, 2.5 million of potentially anti-dilutive shares of common stock have been excluded from the calculation of diluted net income per share. -9- Table of Contents On February 13, 2012, the Company announced that the Board of Directors had approved a stock repurchase program that authorized the repurchase of up to $1.5 million of Company common stock.The Board of Directors authorized the Company to repurchase an additional $2.0 million of Company common stock on June 7, 2012.Under these repurchase programs, the Company may repurchase common stock from time to time on the open market or in private transactions. This authorization does not require the Company to purchase a specific number of shares, and the Board of Directors may suspend, modify or terminate the programs at any time.The Company would fund repurchases through the use of available cash.The Company began repurchasing its common stock on March 7, 2012.No shares have been repurchased since 2012.Shares repurchased in 2012 were cancelled by the Company and returned to authorized and unissued shares. Warrants.On September 17, 2010 (“Cyber Acquisition Date”), the Company acquired substantially all of the assets of Cyber.In connection with the acquisition of Cyber, the Company issued to the sellers a warrant to purchase 400,000 shares of Company common stock (“Cyber Warrant”). The Cyber Warrant was valued at $3.15 per share on the Cyber Acquisition Date using an option pricing model with the following key assumptions: risk-free rate of 2.3%, stock price volatility of 77.5% and a term of 8.04 years.The Cyber Warrant was valued based on historical stock price volatilities of the Company and comparable public companies as of the Cyber Acquisition Date.The exercise price of the Cyber Warrant is $4.65 per share (as adjusted for stock splits, stock dividends, combinations and other similar events).The Cyber Warrant became exercisable on September 16, 2013 and expires on the eighth anniversary of the issuance date.The Cyber Warrant had not been exercised as of June 30, 2014. The AutoUSA Warrant issued in connection with the acquisition described in Note 4 was valued at $7.35 per share for a total value of $0.5 million.The Company used an option pricing model to determine the value of the AutoUSA Warrant.Key assumptions used in valuing the AutoUSA Warrant are as follows: risk-free rate of 1.6%, stock price volatility of 65.0% and a term of 5.0 years.The AutoUSA Warrant was valued based on long-term stock price volatilities of the Company.The exercise price of the AutoUSA Warrant is $14.30 per share (as adjusted for stock splits, stock dividends, combinations and other similar events).The AutoUSA Warrant becomes exercisable on the third anniversary of the issuance date and expires on the fifth anniversary of the issuance date.The right to exercise the AutoUSA Warrant is accelerated in the event of a change in control of the Company. 6. Share-Based Compensation Share-based compensation expense is included in costs and expenses in the accompanying Unaudited Consolidated Condensed Statements of Income and Comprehensive Income as follows: Three Months Ended June 30, Six Months Ended June 30, (in thousands) Share-based compensation expense: Cost of revenues $
